Citation Nr: 1615321	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  14-35 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral leg disorder.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel










INTRODUCTION

The Veteran has active duty service from November 1945 to November 1947.  There is some indication that he has additional prior military service that has not been verified.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board previously remanded these matters in August 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's current low back disorder is related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's bilateral leg disorder is related to active duty service.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The requirements for establishing service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A May 2013 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The Veteran's service treatment records, VA records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  Pursuant to the Board's August 2015 Remand directives, VA provided an examination and opinion on the Veteran's low back disorder and bilateral leg disorder in December 2015.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner reviewed the service treatment records, VA treatment records, and lay statements and performed a thorough examination testing the Veteran's back and leg disabilities.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examination and opinion to be sufficient and adequate for determining service connection.  Additionally, the Board finds that the RO substantially complied with the August 2015 Remand directives with respect to the issues on appeal by obtaining the requested VA examination and providing updated VA treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserted that he developed back and leg pain while working in his military occupational specialty (MOS) as a cook during active duty service.  He reported that he stood on his feet most of the time for 20 months, which contributed to his back and leg pain.  

As it pertains to an in-service event for a back disability, the Veteran's service treatment records are negative for any complaints of, or treatment for, a low back disability during service.  At the time of the February 1945 entrance examination no defects were specified with respect to the Veteran's spine.  While the Veteran has reported that he began having back pain while working during service, an examination performed in connection with the Veteran's separation from service in November 1947 revealed no musculoskeletal defects.  At that time, the Veteran denied being disabled or suffering from any wound, injury, or disease.  

As it pertains to an in-service event for a bilateral leg disability, the only evidence is a notation that the Veteran injured himself in motorcycle accident when he was absent without leave (AWOL) from service; he was noted to have abrasions on the left leg.  However, the record does not show that the Veteran sought treatment for a leg disability in connection with his injury or otherwise for a leg disability during service.  An examination performed in connection with the Veteran's separation from service in November 1947 revealed no musculoskeletal defects.  At that time, the Veteran denied being disabled or suffering from any wound, injury, or disease.  

The first record of post-service treatment for either disability is from January 2012 at which point the Veteran reported having back and leg pain during service and that he had began having difficulty ambulating.  He also reported that he had pain in the legs with ambulation that eventually dissipated with rest.  The Veteran had a bilateral lower extremity arterial study that showed a possible femoral arterial occlusive disease.  He also had a spinal MRI in February 2012 that showed degenerative disc disease of the lumbar spine without significant spinal stenosis.  However, his treatment was mainly limited to medication management thereafter.

Pursuant to the August 2015 Remand directives, the Veteran was afforded a 
VA examination for both his low back disorder and bilateral leg disorder in December 2015.  The VA examiner noted that the Veteran had asserted that his back and knee conditions developed five years prior, but that he attributed the knee condition to his MOS as a cook during active duty service.  The Veteran had knee x-rays that showed mild osteoarthritis.   He was diagnosed with degenerative arthritis of the spine and osteoarthritis (mild) of the bilateral knees.  The VA examiner opined that the Veteran's bilateral leg disorder and low back disorder were less likely than not related to service.  In so doing, he noted the Veteran's history of leg abrasions, but noted that the Veteran had contended that his knee condition began five years prior, which suggested a gap of 60 years between service and the development of the condition.  Citing to the gap between service and treatment, the VA examiner also opined that the Veteran's low back disorder was not related to service.

After review of the record, the Board finds that the most probative evidence indicates that the Veteran's current low back disorder and bilateral leg disorder are not related to service.

The Board finds that the opinion of the December 2015 VA examiner is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board notes that there are no medical opinions of record to the contrary.

While the Veteran contends that his low back disorder and bilateral leg disorder are related to service, the diagnoses of degenerative arthritis of the spine, degenerative disc disease, and osteoarthritis of the knees and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his back and leg disabilities is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, the Board finds the medical opinion rendered by the December 2015 VA examiner to be significantly more probative than any lay assertion that the disabilities began during service.  At his discharge examination, the Veteran denied being disabled or suffering from any wound, injury, or disease.  Thus, any present statements suggesting that he suffered from pain or other symptomatology since service are of questionable value.  The examiner's opinion is based on the Veteran's report of onset of back and knee conditions many years after service, which is in keeping with the medical evidence of record as well as the Veteran's statements at the examination.  

In this case, the competent and credible evidence weighs against a finding that the Veteran's current back and leg disabilities began in service or within one year following discharge from service, and weigh against a link between the Veteran's current back and leg disabilities and service.  Thus, the claims for service connection for a low back disorder and a bilateral leg disorder are denied.  


ORDER

Entitlement to service connection for a low back disorder is denied

Entitlement to service connection for a bilateral leg disorder is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


